 

Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 1 of 18

 

   
 
 

CELLET

OFFICE OF PROFESSIONAL STANDARDS
Columbus Police Department

 

 

 
 

 

 

 

 

INTERVIEW WITH: James Barnes CASE: 17-01

Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m.

Sgt. Bridges: This is a recorded interview with James Barnes. He can be reached at cell phone number
of CER pe has been employed with the Columbus Fire and E.M.S. for the past
ten years as a Fire Medic.

This interview is being conducted in the Office of Professional Standards located in the
Public Safety Center. Present during the interview are myself Sergeant J. G. Bridges and
Lieutenant R. L. Graham. This... the Office of Professional Standards is conducting an in-
vestigation ordered by R. T. Boren, Chief of Police,

Mr. Barnes, before we started the recording, you read over and signed a “Witness State-
ment” form, is that correct?

Mr. Barnes: Yes, sir.

Sgt. Bridges: You have any questions about that form?

Mr. Barnes: No, sir.

Sgt. Bridges: So, if you would, Mr. Barnes, for the record, just state your knowledge of the facts involv-
ing the arrest of Hector Arreola, which occurred on January 9, 2017, on Moss Drive?

Mr. Barnes:

 

All right. Well, after we... after 9:00 p.m., they... they call the phone unless they tone
out a...an engine or ladder truck with you, so... They called the phone at the station,
they gave me the address, and told me it was... like, a psych. . . | think they said psych
:, eval... and our policy is... it’s always been, when we go to psych... evals, we always
have to wait for CPD or whatever entity it is to clear the scene. So, she gave me the ad-
dress... was.., which is...1! knew of Moss Drive, and | knew that was way out of our
territory, but | meant to say way, but it was not. . . definitely not our territory. So, she
told me that the other trucks were out, so we were next up. So it was either us going to
Moss Drive ora truck going from Pratt and Whitney to Moss Drive. So, obviously, we’d be
a little closer, coming from Tenth Street. So, we left the station. While we were en route
there, she might have said... you know, we’re just... just referring... got... getting
the address, something about... you know, CPD would be there to clear the scene. They
always repeat themselves. We’re probably like’ halfway there... I think, and she said that
CPD had cleared the scene. So we get to Moss Drive... and it was just us because they
. ., usually on psych... evals, they just send an ambulance unless something else dictates
it. So we get there, and we park right in front of the street or right in front of the... the
address was given, and it’s... it’s dark outside, so we see...1 can...1 don’t know how
many cops are out there, but we got out of the truck. One of the officers met us. Can’t re-
member his name, but was just saying that... you know, we needa... | guess, evaluation
onhim. Good... being... like, a psych... like, combative or whatnot. | was like all right.

CCG000192

 

 

 

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 2 of 18

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. : Page 2 of 16

 

Like we always do, we walk... 1! walked up there to him and there was a few cops standing around him,
one behind him. He was sitting on his rear end. :. like, he was sitting with his legs out in front. He had
handcuffs behind his back and he had leg shackles on him, and he was just sitting there. | could see him
breathing, and they were trying to tell me... you know, kind of... like, what happened, but they said i
... | guess he was being combative prior to us getting there, and they needed, probably, to be evaled...
you know to... or medical eval... or some type of eval... So | was like, well, that’s fine, and so, they
were like... they had their flashlights, and | could see him breathing but... you know, shined a flashlight
down and | looked up... you know, looked at him. Looked like his eyes were a little glazed, he may be a
little sluggish, Didn’t ... didn’t seem all the way right, but when it come to... like... you know, being
combative or possible drug usage or anything, you just never know, Or the... or he might not be talking
to me because he didn’t want to talk to me. So I turned to his... | want to say it was his mom, and | said,
“Does he do any kind of drugs or anything that you know of,” and she told me, “Not that she knew of.”
But | can ask 500 people there I’m gonna go off me... you know, ‘cause | mean!... they... they might ;
not be telling me the truth, so... So | said, “All right.” | told them... | said, “Well we’ll walk right here :
and get the stretcher,” which was. ..| mean, it was right at the end of the driveway. So we got the stretch-
er, put it up next to him. We lowered it down. We didn’t make him get up. We all... like, just kind of like
picked him up and sat him on there. ‘Cause in my mind still, you called me out, y’all got him in leg shackles
and handcuffs, he might still be combative. So | told them, “Keep him in the leg shackles and handcuffs.”
So we put our shoulder straps over him and the waist belt buckle that connects to ‘em and we put the
one that goes over his legs, just to make sure... you know, if... if he was gone be combative. | wasn’t
sure at that time. So we get him into the truck... we take him down, get him into the truck, and shut the
doors. Me and Aaron Bush? got back there. And he was still breathing, he wasn’t... he wasn’t talking at
all. He was just making like .. . like some non-specific moaning, weird sounds ... you know. So, still at the
time, I’m like... ah, you’re doing this on purpose or is this something else. I’m trying to kind of figure it
out, myself. So we hook the blood pressure cup up to him... and off the cardiac monitor, and it’s taking
the blood pressure. We loosen up the... the shoulder straps and the... the waist strap and lean him for-
ward, ‘cause we’re gone use one of his hands... get a blood sugar... ‘cause | mean you never know, that
could cause people to comba .. . be combative and whatnot. So, when we lean him forward, he... like, ;
makes... like, an ugh noise... you know... like, we leaned him forward and I’m like, okay. So we get a i
blood sugar, the blood sugar, if | remember correctly, was 85. I’m like, okay, well that’s not a problem. So i
we lean him back, kind of make sure he’s still strapped back in. At that point and time, | was still looking
at him, and | was like, ugh... So Aaron Bush asked me... we... sometimes we swap calls. Depending

 

on the type of call, like he might ride one end. | ride one end, and | was like... well, I’ll ride this one. So
he goes and gets to the front, and | noticed that the timeframe that he did that, the ... the monitor went
allthe way up... ! think it was... like, maybe, 150... 160, which is systolic blood pressure and goes all

 

the way back down. Usually, it’ll start reading it somewhere and it’ll give you a blood pressure. Well, it
didn’t give me one. I’m like, oh, that’s kind of weird. So, but I’m looking at him, he’s still breathing, so
Aaronis.,.1 guess turning us around. We’re, maybe... it might be the third or fourth house in on Moss i
Drive, which is right next to River.'®°*4l So, | was like, well, could have been a malfunction. | hit it one more
time, and I’m get... hitting the blood pressure button on the cart monitor one more time, and I’m gone
get the... the leads out, which are like the cardiac monitor leads. Kind of read what the heart’s doing.
It's like the .. . well, one version will read how the hearts doing, and it was doing it’s thing. The monitor
was trying to read. He turns around. | mean | think we were right at River... gonna turn onto River. And
| was looking at him and... well, | went to...the... our jump bag was next to us, so | was gone get a
... if something happens, sometimes monitors do funny thing. | was just gone get a manual blood pressure

 

1 Aaron Bush, Columbus Department of Fire and Emergency Medical Services
CCG000193
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 3 of 18

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 3 of 16

if something changed. But | looked at him, and | was like... he... he seemed to, maybe, change his
breathing pattern a little bit. ‘Cause the only thing | noticed, between being on scene, when he was sitting

in front of the cops... like, the cop was behind him, the only thing | noticed wrong besides the... the
... the glassiness of the... the... the weird look in his eyes was he had like a small... . | wouldn’t say
small, but it was... like, a... like a hematoma/like a little laceration or abrasion right here on his left

eyebrow area. That’s the only thing | noticed. Even when | got in the truck that’s still the only thing | no-
ticed. | mean, of course, | didn’t cut his clothes off or anything at that time, but that’s the only thing | no-
ticed, period. Besides his eyes looking kind of funny. And | got... we got right there at the stop sign about
to get on River Road and | noticed he kind of was breathing funny, so | got... like | said | had the .. .. the
cardiac monitor leads out. And | was about to hook him up to those and | can start the process of...
‘cause in my mind now, I’m not sure if he had done some type of drugs, so I’m gone start like our protocol
on like, maybe, starting an IV, hooking up to the monitor, putting him on oxygen, and all that stuff that
we do. It’s like a protocol for us. So | was gone start that process, and then, soon as we turned on...
we’re turning onto River Road... ‘cause | could feel the... like, the truck moving, he... like, just went .
. he talk... took a breath. He... like, took a deep kind of... somewhat deep breath in and let it out,
and then, that was it. He didn’t move, he didn’t make a noise, he didn’t take another breath, and | was
like... 1 mean it’s all... like, in seconds. And I’m looking at him, and | said | took my hand and ... like,
put it right here on his chest and... like, just kind of wrapped ... you know, see if | can rouse him up. |
was like, “hey, buddy.” Like, “Hey!” ... like that. Nothing. So | had those leads in my hand, |... | mean it
takes like one second... boom... boom... boom. | mean, maybe, a couple of seconds, but!...oh...
oh, yeah. | put the leads on him, which are... you put one on each leg or lower abdominal area, and you
put one on each arm or the upper chest torso area. And it had... like, way below the bare... the bare

minimum. | mean like, maybe, two beats per every... like, six to eight seconds. And | was like... well -

that’s... that’s not good, that’s not bad at all. He’s not breathing. That’s very bad, so | yelled at Aaron to
pull over on the side of River Road, which is al... we were almost at Piggly Wiggly at River, and | told him
to pull over, I said, ‘cause this guy, possibly, just arrested. Some... | know | wasn’t sure what type of ar-
rest it was... like, respiratory, cardiac, or trauma, but he just arrested. So he pulled over, | lowered him
into the supine position. We immediately started... start CPR on him. Aaron started doing chest compres-
sions, add a BVM, which is a back vowel ... . valve mask. Turn on the oxygen, we’re trying to bag him. | was
gonna intubate him. He continued doing CPR. We kept the cardiac monitor leads on him. | put the AED
pads on him, and hey, there’s a part on the cardiac monitor that'll count down, It’ll be the two-minute
CPR. It'll do it for you. So it will count down the two minutes, then it’ll say, analyze ... it’ll analyze what’s
going on with the heart, and it’ll tell you if it needs to shock it or not. So, we started that whole process,
and | called at the same time... all... this is all like simultaneously, |... | told dispatch to send me an
engine. | might have said Engine 8 or the closest engine to come help, “cause we have an arrest out here.”
| said, “| need ‘em 10-18” or quickly..So they got them en route. Before they got there, you’ve got Aaron
doing CPR on... on him. We had all... the AED pads and the ... and the cardiac monitor leads on him. |
intubated him to get an airway. Well, we hook... we hooked a CO2 monitor up to him, which is... is an-
other way of verifying that you. .. your intubation was successful. So, just because he had stopped breath-
ing, | hooked‘him right up and started bagging him to try to get him... you know, to get... like, oxygen
flowing through his body again. ‘Cause if you’ve got CPR going, | mean we’ve got to get him going. So, by
the time Engine 8 got there, | was already... had him intubated, was bagging him. Aaron was continuing
with CPR. The monitor had not said anything about shocking him as far as the rhythm. | still couldn’t get
a pulse, His rhythm changed a couple of times just to different stuff, but | couldn’t feel a pulse at all, so
we just resumed CPR. Engine 8 got there, they, immediately .. . once they opened the door, I told one of
‘em to throw me a C-collar. We have an adjustable like ready to... C-collar, just because now, at this time

CCG000194

eee

 

 

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 4 of 18

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 4 of 16

 

. at ten years of doing this, I’ve seen many different things, so, and this time, I’m covering everything.
Like I’m covering ... trying to cover every base. I’m like, well, you never know if something happened to
him. | don’t know what happened exactly before me getting there. So | put him in a C-collar just to make
sure nothing was going on with his neck area .. . like C-spine area. So, they threw me a C-collar, one guy
got back there and did CPR for me, One guy... Aaron was trying to look for'an IV. | told the lieutenant off
... or the sergeant off the truck asked me... kept asking me, is there anything else we need... you need
... you need. | said, well, I’m gone try to get an IV on him. They were looking in other places, but at the
point and time, he’s still in the handcuffs only because .. . due to the fact of what was going on at the
time, that wasn’t dealing with his quality of life at the time. Like, his... his... him being in handcuffs had
nothing to do with him not breathing. | was trying to save the guy’s life. So at the point and time, he was
still in handcuffs, still had the hand's! shackles... | mean the leg handcuffs!" or shackles. But, | told him
... | Said, well, just have one of your guys drive. | cannot remember which one drove, but | kept me, a
fireman... | think it was another fireman off Engine 8, and my guy, Aaron Bush, in the back with me. One
of their guys drove. We got going to the hospital, | tried to... | hada... what they callan EJ... it’s an lV
. in the external jugular vein on the right side of his neck. | think | put a 16 gauge IV in the right side of his
neck, and it... sometimes, they’re positional, sometimes they act funny, but they’re .. . because it is up
here ... you know, like I'll... | make sure that it’s running 100 percent perfect. It seemed to be not acting
exactly right when | was flushing it. | mean it pulled back blood, but just wasn’t... maybe, it was positional.
So, | started an 18 on his left external jug. . . jugular vein, and it ran perfect. So, we hooked the thousand
bag of normal saline up to it, had it running wide open. And once you've got a guy driving from River Road,
| chose to go to the Medical Center. And the only reason | did that is because, now, | don’t know exactly
what happened before | got there. You could go to St. Francis, but the Medical Center covers traumas,
bleeds... anything you can imagine, they cover it. So | chose to go to the Medical Center, number one,
because of that. Number two, when | was on scene before any of this ever happened, | had told CPD and
the family that | was gonna take him to the Medical Center. It was just the hospital at the time that | chose,
and they were like, that’s fine. | kind of give everybody the option. So, we continue to go to the Medical
Center because of... now, | don’t know what exactly’s going on with the... the gentleman. So, it seemed
like seconds. | mean | know it was probably a couple of minutes or so, but it seemed like seconds and we
were there. And by the time we were at the Medical Center, | was giving him... 1 gave him one milligram
of one to ten thousand epinephrine and... through his IV. | gave him one amp of... what they call sodium
bicarb, just ‘cause he’d been down for so long... through his IV..I tried two milligrams of Narcan... just
in case it was some opiate or whatnot, and nothing seemed to change. No matter what. Never... | got
many different rhythms on cardiac monitor, but | never got pulses back where they... they would just
set like... itwas... just kept changing and changing. So, by the time we got there, we had... | probably
...we had unbuckled his shirt but not his pants, and we had him... we threw a sheet on him, got him in-
side. Obviously, we continued to help him. By the time... | don’t know how long it was, that he’s in that
trauma room, but | don’t know if it was the medications that | had gave... sometimes, they take a minute,
| wouldn’t say take a minute, but sometimes, it... sometimes, you get different reactions. 1 don’t know
if it was my medications or was the medications they gave, but then they started kind of getting what
would be a blood pressure back and some other things. It started ... he started kind of coming back
around. | don’t know if he ever said anything or made any difference than the noises that he made with
us, but... 1 mean, that’s as far as | got. Like | said, the only thing that | noticed be... between being on
scene and getting to the hospital about him, in general, was by the time | got him in the truck, he went
from what his eye... pupils went from... like, barely moving, kind of sluggish like, to now, they weren’t
moving at all. They’re . . . like, fixed and dilated type. So, besides the fixed and dilated and the... the
hemotoma here, they had .... you can tell it was bleeding at one time, but it kind of... like, kind of

CCG000195

 

 

 

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 5 of 18

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. j Page 5 of 16

Sgt. Bridges:

Mr. Barnes:

Sgt. Bridges:

Mr. Barnes:

Sgt. Bridges:

Mr. Barnes:

Sgt: Bridges:

Mr. Barnes:

stopped itself. That was it, | never got from his normal... his sounds that he was making,
| never got anything after that. | mean after, when | got on River Road an Engine 8 got
there with me, | never got anything back from there to the hospital. When he got... they
might have gotten something back there, but | never got anything back.

For the record, Major F. D. Blackmon has entered into the interview of Mr. Bush. You
had... you stated earlier, the first part of... of when you were talking about what hap-
pened...

Uh huh.)

... you said us... we responded, and then, you indicated later Aaron Bush was the person
with you. That’s the person that responded with you, initially?

When ... initially, it was just me and Aaron Bush. We... just us two on an ambulance.

It’s two on an ambulance at all times. So, it’s just me and him, initially, and then, when |
called for help, they sent Engine 8, and there’s four guys on there. So I’m not sure exactly -
everybody that was on there, but Engine 8 came.

You indicated when you... when you first saw Mr. Arreola, he had glassy eyes. In you’re
history asa...asa medic, what... what things could that indicate?

Just from them being glassy looking and sluggish ... 1 mean it can mean many different
things. Whether . . . like, ETO acts like some type of maybe alcohol, maybe drugs. | mean
it’s many different things. | mean everything changes. It depending on how you are...
like, depending on... like, | said, drugs or alcohol or how your body’s refusing and...
and what’s going on with your body. | mean many different things. | mean you might not
have been arrested ... like, as far as... like, a cardiac arrest or respiratory arrest or even
a trauma arrest. But your eyes can dictate a lot of things when you're alive, but at that
point and time, they were just really glassy and really... and real sluggish, So, | can’t tell
at the point and time if he was on drugs, but sometimes, your eyes change when you're
on drugs or how your body’s refusing. So...

His body temperature, is that something that ... that you check?

Usually we don’t... we don’t do a lot of temperature checks like that, so | know it was
cold outside. When | felt his... when we were getting a blood sugar, | noticed... like
... like, right now, my hands are cold. | mean they weren’t. .. like, freezing, but they
were cold. | mean it, obviously, was cold outside. But when we were... when | was put-
ting pads on him and stuff, his core temperature ... like, stomach area, chest area, was
not the same temperature ... like, it was warmer. Now | don’t know the exact temp...
but | know his core temperature was warmer. |... 1 know his hands, probably, from being
outin the... the climate was changed. But as far as his core temperature, it was... it
was warm.

CCG000196

 

 

 

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 6 of 18

 

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m, Page 6 of 16
Sgt. Bridges: You... you stated you noticed a laceration or some type of injury above his left eye, was

Mr. Barnes:

Sgt. Bridges:

Mr. Barnes:

Set. Bridges:

Mr. Barnes:
Sgt. Bridges:
Mr. Barnes:

Sgt. Bridges:

Mr, Barnes:
Sgt. Bridges:
Mr. Barnes:
Sgt. Bridges:

Mr. Barnes:

Set. Bridges:

Mr. Barnes:

he bleeding from any other part of his body or face?

Not that | noticed... like, 1... only, man... only thing | do remember was that spot
above his left eyebrow. | don’t remember anything else. And| mean!...not thatlre...
can recall, ‘cause | meanl even... | was the guy that intubated him, which means putting
a tube into the... which would be going to the trachea so he’ll be able to breath. And |
even looked all through his mouth when | was doing it | just don’t remember seeing any-
thing there. | don’t... like | said, we only took the shirt off because we were putting the
leads and the pads on. So, | don’t remember seeing anything, but the on... like | said,
just the eyebrow. | don’t remember seeing anything else.

Have you responded to any scenes where police officers have had to discharge their
Taser?

Probably in ten years, |...| have a few times.

Okay. Was there any indication to you, when you arrived, by looking at... at things on
the ground, wires, anything that a Taser had been deployed?

| didn’t personally...
Didany...
...5ee anything.

Did any of the officers on scene indicate to you that they had used a Taser, any other type
of weapon onthe...

Not.

_. individual?

.., that | remember , .: not that | remember.

How did they describe the... the struggle or the... placing him in custody to you?
They didn’t really... like, give me... like, a big, long description of exactly what hap-
pened, They just, basically, said that he was being combative. And so, they had to end up
... | guess, putting him in the handcuffs. And they didn’t describe exactly how they had

to do it or anything like that. They just said he was being combative, And so, | don’t know
exactly what happened before | got there.

Would you describe him as combative once you arrived on...

No, sir.

CCG000197

i
|
|
|
'
j

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 7 of 18

 

INTERVIEW WITH: James Barnes : CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 7 of 16
Sgt. Bridges: They placed the handcuffs behind his back prior to you arriving...

Mr. Barnes: Yes.

Sgt. Bridges: ... did they remain behind his back during this entire time of...

Mr. Barnes: Yes,

Sgt. Bridges: ... taking him to the hospital? Is that a normal procedure or just up...

Mr. Barnes: Uhm.

Sgt. Bridges: .., to however you feel?

Mr. Barnes: Well, how I feel... and | guess it is for my on scene safety mat me... | mean my own
safety and my partner's safety, if this guy was combative prior to us getting there, and
you have him in handcuffs behind your back and you have him in the... the leg shackles,
| feel like that I’d much rather keep them on him in... in case something was to happen
with us. So, for me, in my whole career, if that has came!s down to it, I’ll leave ‘em in the
handcuffs. Exactly how | found ‘em, | leave ‘em in the handcuffs, leave ‘em in the shackles,
and | let the cops know. That way! don’tjust... like, just leave with their stuff, and they’re
always... never have had a problem. They've been like, oh, we'll ... we'll come right be-
hind you. So | always do... always. If you already have them in there, |... | leave ‘em, so

Sgt. Bridges: | When you arrived, there was nothing to indicate that Mr. Arreola needed CPR or anything
of that nature... at the time that you arrived on scene?

Mr, Barnes: Not right when | got on scene... no, sir.

Sgt. Bridges: | That occurred once you were inside the ambulance on the way to the hospital?

Mr. Barnes: Yes, sir.

Sgt. Bridges: | Did the mom, when you briefly spoke to her, did she ... | know you stated she indicated
she ... to her knowledge, he didn’t use drugs or... the individual didn’t use drugs. Did
she indicate any kind of medical history on the individual?

Mr, Barnes: No, sir,|...ifl remember...! might... between... between talking to her, | cannot ex-

. actly remember if | did ask her about medical history. | know definitely, she told me, no,
on... like, she did not recall... like, if he used drugs of any sort or anything like that. So,
it’s just the way it was. |... you know, when it’s dark outside and it’s... you've got flash-

lights and whatnot, and my point, | just wanted to get him in the truck so | can actually
figure out what’s going on. So... you know, | don’t know who all was behind me. | know
the mom was standing right here to my right and the cops were in front of me. And he
was in front of me but... at that point and time, when'she said nothing about drugs or

CCG000198

 

 

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 8 of 18 i

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 8 of 16

Sgt. Bridges:

Mr. Barnes:

Sgt. Bridges:

Mr. Barnes:

Sgt. Bridges:

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr. Barnes:

whatnot that she knew of, | just wanted to get him in the truck so | could actually
see him and figure out what may be possibly is going on, ‘cause... at that point
and time, | didn’t think anything different. Because when you go to calls like that
and... and we go to a lot of ‘em... you know, I’m not saying that all of ‘em are
handcuffed or anything like that, but... you know, sometimes, people don’t want
to talk to you. Like, they don’t want to say nothing to you. | mean, even though

I’m not cop, they still don’t want to talk to you. So | didn’t know, at the point and
time, if he was just not talking to me or... | was gonna try to figure out more '
once | got in the truck, so...

Was... as you were assisting the individual looking at his torso, the rest of his
body, you stated the only injury you noticed was to his left eye. There was no
other sign of... of any type of trauma or injury to... that would be outward...
outwardly visible on the individual?

Not right off the bat, | didn’t see anything, |mean!.,.he...|don’teven... you
know, I’m not saying | don’t recall anything in the hospital, but | don’t recall seeing
anything from my knowledge except for the one right above his left eye right
there... or left eyebrow area. | think | did put it in my report. I think |... 1 putit
as like a hematoma/abrasion and laceration, but the bleeding was controlled,
‘cause it kind of like controlled itself at the time. | don’t know if it’s because the
temperature outside. But you could tell where it was bleeding, and | mean it
might have asmidge...a little bit... maybe, a small amount of blood coming
out, but nothing... like, where it was... like, gushing blood anywhere, so...

After your arrival at the hospital and dealing with staff there, did you learn any-
thing about that injury or any other injury to the individual?

No, sir.
Major Blackmon,

Okay, a couple of questions | have, and you may have already answered the ques- .
tions, may have been asked the questions. But if... and if that is the case, you
... you can just briefly just give me the synopsis based on your previous answer.
Upon arriving to the scene, you were able to assess Arreola? Am | correct?

Yes.

Okay, and during your assessment, what was determined... the determination
as to what medical assistance was needed?

Well, at the time... you know, | didn’t know he was gone need anything to the
extent of what we provided, but when the cops...the... the officers that were
on scene said that... you know, just want to get him... like, clear... like, medical
eval...ora psych eval...or... you know, some type of eval... At the point

CCG000199
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 9 of 18

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 9 of 16

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr. Barnes:

and time, you kind of think, okay, well, usually... you know, you’re.... just get
back there and talk to ‘em, and you... you know, figure out what’s going on.
Maybe, get their vital signs. You know, just fit... see if there’s anything that he
needed. But at the point and time... you know, like | said, he wasn’t talking to
me, so | couldn’t figure out anything when | first walked up. And then, when | got
in the truck, he wasn’t... he just made... he would make these... these sounds
that... you know, like, either on purpose or just ‘cause that’s what he was doing
at the time. And|...1 couldn’t figure that out at... at the point and time until
he... you know, arrested... you know, | mean it was shortly after | left the

scene, so...| mean there’s two different circumstances... like you... you...

you take somebody in for a psych... eval, you get vitals, you get their history.
You do you normal... your normal thing as far as getting their... assessing ‘em,
but... you know, obviously, it went from that to something way different, which
would be like you’re going through all your ACLS protocols and... and treating a
resp... like | put in the report, a respiratory, a cardiac, or trauma arrest. | kind of
justified it, ‘cause | wasn’t sure which one it was, ‘cause, obviously, he arrested
of some sort... something caused him to arrest. So, obviously, the assessment
changed then to something way more advanced than the... whatthe...the
psych eval... or the medical eval...

So, when you say ACLS, is that what you said?
Yes, sir,

What does that stand for? —

Advanced Cardiac Life Support.

Okay, so, but when you, initially, arrived on the scene, based on your experience

. and your knowledge, that type of medical assistance, the Advanced Cardiac Life

Support, was not needed, initially .. .

Well, just...

... based on your assessment?

Just from looking at him, no. But like | said, | didn’t have a... the cardiac monitor
hooked to him to see what his heart was doing at the time. So, just from looking

at him, no, but... you know.

Right, so... and then, once you loaded him onto the truck, you were able to
check some vitals, is that correct... is that what you said?

Once | got him in the truck, he... he was still breathing, but he... like | said, he
was making nothing but sounds, so that’s when we started... like... you know,

getting the blood pressure, getting the blood sugar. | mean off the blood sugar,

CCG000200

 

 

 

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 10 of 18

 

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 10 of 16
he’s fine, but then, | couldn’t really get. .. like, a good blood pressure, but...

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr, Barnes:

you know, sometimes the monitors do funny things. | mean it... it’s just... it’s
a machine like any machine. So | was gonna get a manual blood pressure cup,
which is like me actually pumping it up and listening, but it’s like everything hap-
pened just like that. It was just like it... ! wouldn’t say second, but it seemed like
seconds, It was just like we pulled out, and the next thing you know, I’m looking
at him, he takes a deep breath, and he just lets it out, and he doesn’t take another
one. He just... nothing. And that’s when | tried to stimulate him, and he didn’t
give me anything. So that’s when !...1 actually had the leads in my hand, which
are the cardiac monitor leads to read the heart, so | just, boom... you know, put
‘em on him real fast, and it was just like, maybe, two beats every six to eight sec-
onds, which is not .., | mean if you survive that you are... you're... I’ve never
seen it, so two beats every six to eight seconds is not enough to survive. So, but
I'm... like | said, I’m not a doctor, but just from my experience... you know.
That’s just... it wasn’t even right and | couldn’t feel a pulse at the same time, so
whatever happened, it happened right then. He arrested from something. I’m not
sure what it was.

And that’s while you were en route to...
Yes, sir.

... the medical facility?

Yes, sir.

SO...S0, based on what you described; then... then you were not able to conti-
nue or complete the blood pressure check, am | correct?

Yes... well, | meanit...the monitor, itself... the monitor, itself, completed it-

-self... you know, but | was gone get a manual, ‘cause sometimes, the blood pres-

sure’s low, or sometimes, it... it either, some... doesn’t pick up or something
happens. But like | sald, it’s a machine, so you even question the machine, you al-
ways do it yourself. And a lot of times | do... do it myself. | get... but at the
time, we were just like... 1 was gone hook him up to the monitor, get things run-
ning through the monitor, ‘cause it does like a...!wouldn’t say... like, a paper
trail but it’s kind of like a paper trail. Like, you can... like, if somebody’s writing
stuff down on this paper, it’s... like, your documentation. Well, that monitor can
keep the documentation. You can... like, just... you know, do code summaries
and stuff like that, and it’s... like, a way of... you know, figuring out... you
know, what you did. So, when we started that, and then, we did the blood sugar,
and then | was looking at him, | was like, well, ’ll... l’ll run this call, just cause |
was gone start the ... in case he did do drugs protocol for myself, | was gone start
an IV on him and have him on oxygen and hook him up to the cardiac monitor,
get... try to get another blood pressure, and try to figure things out. Maybe, try

CCG000201

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 11 of 18

INTERVIEW WITH: James Barnes CASE: 17-01

 

Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 11 of 16
to troubleshoot, but then, everything just went south... like that, so we had to

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr, Barnes:

Major Blackmon:

Mr, Barnes:

Major Blackmon:

Mr. Barnes:

_ Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr. Barnes:

Major Blackmon:

‘Mr. Barnes:

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr. Barnes:

go a different route...
Right...
WSOEE
So... so you never got opportunity to do the manual?
No, sir, we never got...we... we never got...
The manual...
.a blood...
. blood...
. pressure...
. pressure...
.. period...
_ check?
.. atone... ‘cause once that happened...
Right.

... he didn’t have a pulse. | mean, you’re not gone get a blood pressure anyways,
so... you know, we had him hooked up to the monitor and had the... everything
trying to analyze, but we never got anything...

Right.

Imean..._

And then, as far as the... the laceration you was speaking of...

Yes, sir.

.., above his left eye, did you or your counterpart do anything to reduce the
bleeding to that laceration?

No, sir, because, at the time, you can tell where it had bled before, but it was not
.. like, shooting blood or blood wasn’t piling out of it. Even when we were doing

CCG000202

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 12 of 18

INTERVIEW WITH: James Barnes ; CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 12 of 16

Major Blackmon:

Mr. Barnes:

Major Blackmon:

Mr, Barnes:

Major Blackmon:

Mr, Barnes:

Major Blackmon:

CPR and whatnot, it wasn’t like piling out of it or anything. So, obviously, if his
... if his body... 1 wouldn’t say, is shutting down or he’s not getting profusion,
it’s not gonna bleed. So... you know, like... like, they got him. .. let’s just say
they got him back in the hospital, and they got everything going, and he had a
blood pressure, well, it’s gone start... like, unless it’s tamping out or clotted itself
off big time, then it’s gone start bleeding, So, with us, it wasn’t, so it was just ei-
ther it had clotted itself off ‘cause of the temperature or it done!" it itself, and

- then, we got in the truck, it still wasn’t. It was just kind of swollen right there. You

can see... like... like, it’s a little mark or whatnot or laceration or abrasion, but
...and it had been bleeding, ‘cause there was some dried blood or some blood
that had... like, stopped onto the face. | wouldn’t even call it dried, but it might
have just stopped there... you know. But... you know, | think the ... the temper-
ature, I’m not.gone say it was... like, the coldest day ever, but | think... you
know, temperature does affect alot of things, so...

And...and then, upon arrival to the medical facility, you and your partner were
able to get him in to get further treatment from the...

Yes, sir.

... medical staff atthe...
Like I said...

... medical facility?

... by the time we got there, we had... | would say.,.1 mean, obviously, we
don’t have CT scans and all this stuff on our trucks, but we had everything possi-
bly, to my knowledge, that we could have done. It was done. | mean, he... | mean
| work at Midtown Medical Center, too, so | know the after effects of when you
bring somebody in like that, ‘cause | do the after care, too. And for us to have ev-
erything done and have him set up for them, they didn’t... they... 1 mean they
pushed drugs and did their... their thing, what they always do, their assessment.
But | mean we had him intubated and drugs running and... and! wouldn't...
I’m not gone say that IV in your AC, which is like the bigger vein in your arms is
any better, but here, you can’t get... ‘cause | was putting like a central line in
your body ... like, going inside the body. Here is... like, the best IV you could
get, So, usually, everything... | meanit... everything gets there faster to try to
get the body going, the heart going, and | was running everything straight through
... like, the vein inside of his neck. So, | mean it was ...! was giving him everything
| had. | mean for the timeframe. So | gave him...1| did everything | possibly could
do, And then, obviously, they continued doing everything they could while...
when | got him inside, so...

Okay, all right. That's enough, thank you,

CCG000203
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 13 of 18

 

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 13 of 16
Sgt. Bridges: Lieutenant Graham.

Lt, Graham: Mr. Barnes, when we were looking at the videotape, we noticed that the suspect, Mr. Ar-
reola, had a facemask on...a face shield, what was the purpose of that mask being placed
on him?

Mr. Barnes: Uh... face shield... face shield.

Lt. Graham: It was a... like it was a cloth mask that kind of start... started from the lower part of
the nose, wrapped around his mouth, tied behind his... over his ears, behind his... be-
hind his neck... behind his neck... head.

Mr. Barnes: Oh, in the ambulance? It’s...

Lt. Graham: Right...

Mr. Barnes: —.... yellow?

Lt. Graham: .. as he was being placed into the ambulance?

Mr. Barnes: Yeah. If anything | could think of, sometimes | puta... it’s like a... what do they call
those things, it’s not a Hepa mask, it’s a... 1 think they call ‘em... like, a procedure mask.
But we don’t have the... the... what they call ‘em, spit shields or spit hoods. They actu-
ally have them at the hospital. It... | mean | could wear it, too. It’s not... ain’t gonna
rest... restrict breathing or whatnot. It would be in case some... like, ajoke...a joker
_..an individual that wants to be combative and whatnot, | don’t know if they’re gone
spit at me. | don’t know what they’re gonna do, so we don’t have what would be a spit
hood, so sometimes, I’ll put the procedure mask on there, which you could do whatever
you want to in that thing, it’s not gonna restrict any type of breathing. | mean it’s just pre-
ventive ... you know, he decides he wants to turn at me and spit at me, it’ll prevent him
from spitting at me, so...

Lt. Graham: Is that the reason why you put it on that night?

Mr, Barnes: Oh, yeah, all... majority of the time, yeah, if... if they're being combative, definitely. 1’ll
... [ll put one on. It’s not the first person I’ve ever done that to... like, because if we
had those spit hood things, | would, probably, put one on ‘em because | don’t like taking -
the chance. | mean between the hospital and the... andthe... the truck, | mean | don’t
want somebody to spit in my face.

Lt. Graham: Was he being combative when you were loading him into the ambulance?

Mr. Barnes: No, like |... even when we put him onto the stretcher, he never did anything with us, so

Idon’t... like, in my mind, | just don’t know if he was doing whatever he was doing before
we got there, and he just kind of gave up, or he just wasn’t... you know, he didn’t want
to be combative anymore. | didn’t know... you know, |... ‘cause sometimes, it’s like

CCG000204

 

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 14 of 18

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 14 of 16

Lt. Graham:

Mr. Barnes:

Lt. Graham:

Mr, Barnes:

Lt. Graham:

Mr. Barnes:
Lt. Graham:

Mr. Barnes:

Lt. Graham:

Mr. Barnes:

Lt. Graham:

Mr. Barnes:

that. Sometimes, you... you get ‘em... you get patients like this, and sometimes, they’re
combative before you get there, then they stop, and then you get ‘em in the truck and
it’s just you and them. Then they’re like, uh, well, it’s just me and you, and then, they
change. So!...| don’t take any chances. | mean there have been... down this road plen-
ty of times in ten years, so...

While you were out there on the scene, and you was... your brief conversation with the

mother, did she offer any medical advice regarding her son or medical information?

Not that... the only thing!...1 can remember... and I’m... 1’m trying to remember if
there’s something. else, but!...1... only thing | can remember is her just telling me that
they... she didn’t think he did any drugs... like she didn’t know... you know, not that
she knew. , .

Okay.

And | told her...1 told the cops and | told her that | was gone take him to the Medical
Center, she said that was fine.

And during the assessment of Mr. Arreola, did he attempt to offer any medical advice
concerning him, or medical information concerning him?

No, sir. He didn’t speak to me at all. Never spoke:to me.
Had you ever... ever-had any previous dealings with Mr. Arreola?

No, sir, I’ve never seen him before. As long... as far as | can remember, I’ve never seen
him before. Usually, that’s not my... 1 mean, obviously, these ambulances go all over the
city, but that’s usually not my area, so if somebody prior to me has, | don’t know. But |
personally don’t remember going to him before.

Okay. During this interview, you have mentioned several medical terms, and one of the
medical terms is hematos!*" , ,

Hematoma.

Hematoma, and you were describing that to be over his eye. Is that the .... the laceration
that you’re making reference to?

The... hematoma is kind of like the swelling . . . like the swelling or bruising/swelling. It’s
kind of like a knot, and it could be blood. There’s many different reasons why you swell,
but it’s just referring to... like, the swelling/bruising above his left eye. | mean... then
that’s why... | thinkin my report, it has a hematoma with possible... like, abrasion/lacer-
ation. ‘Cause | know there was something there with it, but it was swollen, and there was
an abrasion/laceration in that area, so...

CCG000205
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 15 of 18

 

INTERVIEW WITH: James Barnes CASE: 17-01
Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 15 of 16
Lt. Graham: Could you make any determination what was causing the actual swelling, what was there

Mr. Barnes:
Lt. Graham:
Mr. Sane
Lt. Graham:
Mr. Barnes:

Lt. Graham:

Sgt. Bridges:

Mr, Barnes:

Sgt. Bridges:

Mr. Barnes:

Sgt. Bridges:

Mr. Barnes:

Sgt. Bridges:

with it? .
No, sir.
Did he offer any explanation of it... what was going on there?

Mr. Arreola?

Yes,

No, sir, never spoke to me.

Okay, that’s all the questions | have.

Mr. Barnes, just a... just a few more questions. When you were out, | know you just said
you briefed us about the officers. Did they explain to you in any further detail as to why
they would want to... wanted a psych... evaluation?

| just remember ... | just remember them... | think it was due to being combative, and
|... if1...1.., it’s either be combative or... and the... and the mark above his eye. |
just remember them saying something about those two things... you know. Being com-
bative prior to us getting there and then... you know, he had the mark above his eye. |
remember them ... you know, letting me know he had the mark above his eye .. . his left
eye, But!...| don’t remember anything else... you know, like he might need to get eval-
uated or have a medical eval... due to having the mark and being combative and whatnot
prior to us getting there... you know.

Did they say anything about how he was acting before he became combat... combative?

Think... | don’t...to be honest with you, | don’t recall... like, if one of ‘em said anything.
|... there was like four of ‘em out there, and!...1 don’t... you know, you... you have
one talking to you, and then, you have another one, and no, | don’t mean to call cops ano-
ther one, but another individual’s talking to you, and then, you have another individual,
and then, you have your... the... the mom talking to you. | don’t remember them telling
me exactly what happened prior to me getting there. | just remember them saying comba-
tive for one reason or the other. Not sure why, but combative... you know.

When you arrived, were the officers doing anything to the individual? | know you arrived
after he was...

Yes, sir.
... you know, allegedly combative. Were they doing anything that would have restric...

restricted the individual’s breathing?

CCG000206

 

 

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 16 of 18

INTERVIEW WITH: James Barnes CASE: 17-01

 

Date/Time Taped: Tuesday, January 17, 2017/9:56 a.m. Page 16 of 16
Mr. Barnes: ‘No, sir. When | got there, there was an officer standing behind him. He was sitting

Sgt. Bridges:

Major Blackmon:

Sgt. Bridges:
Lt. Graham:

Sgt. Bridges:

Mr. Barnes:

Sgt. Bridges:

on his butt with his legs straight out, and he was sitting with his... he had his
hands handcuffed behind his back, and he had his legs in the... the ... the shac-
kles, and nobody was doing anything to him. Like, there was nobody restricting
his breathing or anything like that. He was just sitting there.

Major Blackmon.

No questions.

Lieutenant Graham.

No other questions.

Mr. Barnes, we’re done with our questioning. We’ve asked you several questions
and you related to us... you know, everything you could remember about the
incident. Is there anything you feel like we... we failed to ask that you would like
to add? :

No, sir.

This concludes the interview with James Barnes. The time is 10:39 a.m.

/db (DS710133 — A 00:41:19)

CCG000207

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 17 of 18

Recording #; DS:7/01 33
Folder: /4

Case Interview
Sheet

 

CaseNumber _|7] - O|

Today is Latta dan, \7% 20d] ,and the time is i oe érn/pm. This is a recorded

 

 

interview with Jeans Barats . His/Her home address is
, and he/she can be reached at the home/cellular telephone number ee
He/She has been employed with G |s, fare [esas for the past: lo years/moniths

asa Li Medic

This interview is being conducted in the Office of Professional Standards located in the Public Safety |
Center, Present during the interview are Major-F-B-Blaekmron, Lieutenant R. L. Graham, and Se¢geartts T.

L.-Bittis-Mayo, and J. G. Bridges. The Office of Professional Standards is conducting an investigation
ordered by R. T. Boren, Chief of Police.
Mr./Mrs./Miss/Ms./Rank docanes Baca . , would you please state for the record

your knowledge of the facts involving Me arr} ob \Le chur freregle.

Which ote ncceh oh (ASNT coronas: Dar ve

Per

This concludes the interview with Mr. ——,

The time is (d. b 7 G.n)\/p.m.

CCG000208

 

 

 

 

 
Case 4:19-cv-00005-CDL Document 15-1 Filed 11/08/19 Page 18 of 18

  

Columbus Police Department

 

P, O, Box 1866 ° 510 Tenth Street Reed,
R, T. Boren Columbus, Georgia 31902-1866 LH Miller

Chief of Police / Assistant Chief :

WITNESS STATEMENT

| | 4] 1? On
This investigation concerns {ht arcestot Nece Arreola whith oun cred on fh Pe. . Allegations
of employee misconduct or other matters that are referred to the Office of Professional Standards
are taken seriously. Under our present system, all complainants are warned that knowingly mak
ing false statements may result in their prosecution.

We wish you to understand that the Office of Professional Standards is a fact-finding unit and does
not recommend disciplinary measures. The chief of police will make the disciplinary deci-sion
when a complaint is sustained by the investigation. The complainant will be notified of the results
of the investigation and will be informed that the matter has been handled administrative- -ly if the
complaint was sustained. The Office of Professional Standards is concerned with finding the truth
in a fair and impartial manner.

These investigations are designed to protect many interests, including your own. These investiga-
tions, additionally, identify problems in the department’s policies and/or training. The correction
of which will benefit all of us. Finally, these investigations may protect the public from the con-
sequences of misconduct by department employees.

I have read and understand the above information.

 

 

Dp ¢
od
yee ee
Signature

 

Test Bevel Bees fap 217 OVISY
Printed Name Date/Time Witness

 

 

i

Witness Witness

 

Phone (706) 653-3100 Fax (706) 653-3114 CCG000209

An Equal Opportunity Organization
